Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Notice of Withdrawal from Issue mailed to Applicants May 10, 2022.
Claims 26-28, 30, 31, 35, 48-53, 56, 58, 62, 63, 65, 69, and 70 are currently pending.
Benefit of priority is to November 24, 2015.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-28, 30, 31, 35, 48-53, 56, 58, 62, 63, 65, 69, and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
 Rush et al. (IDS; WO 2013/112939) and
Sainz-Polo et al. (2013; Three-dimensional structure of Saccharomyces invertase: Role of a non-catalytic domain in oligomerization and substrate specificity. JBC 288(14): 9755-9766) and any one of:
Georis et al. (1999. Glucose repression of the Kluyveromyces lactis invertase gene KlINV1 does not require Mig1p. Mol. Gen. Genet. 261:862-870),
Taussig et al. (1983; Nucleotide sequence of yeast SUC2 gene for invertase. Nucleic Acids Research 11(6): 1943-1953), 
Tanaka et al. (1998; Isolation and characterization of an invertase and its repressor genes from Schizosaccharomyces pombe. Biochemical and Biophysical Research Communications. 245: 245-253), or
Jiang et al. (WO 2003/012071).

	Rush et al. teach a method of producing a succinate (Claim 65) containing fermentation broth, the method comprising culturing a genetically modified yeast lacking the PDC gene in the presence of a carbon source that is sucrose, glucose, xylose, starch, and cellulose (page 3, [0009]; page 28, [00129]; Claims 48, 49, 50, and 51), wherein the fermentation process is conducted under anaerobic or substantially anaerobic conditions (page 10, line 4) and microaerobic conditions (page 29, [00131]; Claim 30). The genetically modified yeast cell has an oxygen uptake rate of from about 8 mmol/L/h to about 20 mmol/L/h (for example, from about 8 mmol/L/h to about 15 mmol/L/h (page 4, line 4+; Claim 31, 35)   The final concentration of succinate in the fermentation broth is greater than about 20 g/L of succinate (for example, greater than about 40 g/L, greater than about 80 g/L, or greater than about 90 g/L (page 3, [0009]; Claims 62, 63) and wherein the product yield of succinate is greater than about 50% (for example, greater than about 60%, greater than about 70%, greater than about 80%, or greater than about 90%( page 4, line 9; claim 58).  The genetically modified yeast cell is from the Pichia fermentans/lssatchenkia orientalis clade (page 3, line 17; Claim 28), and specifically is lssatchenkia orientalis (line 10; Claim 29).
	Rush et al. do not teach that the yeast used for the fermentation comprises an exogenous invertase gene encoding a polypeptide at least 90% identical to either SEQ ID NO:6, 15, 16 or 17.
	Sainz-Polo et al. teach that invertase catalyzes the hydrolysis of sucrose into glucose and fructose (page 9755, left or right col. first sentence). Invertase is found in Saccharomyces, for example, which is which is the fermentative agent for th production of bread, wine, and beer (page 9763 under Discussion) and invertase has industrial applications in the production of ethanol (page 9756, left col., para. 1). 
	Georis et al. teach the isolation of the invertase gene from K. lactis having SEQ ID NO: 6 in Fig. 1A, line 1. Georis et al. also teach invertase from S. cerevisae SEQ ID NO: 15 in Fig. 1A at line 3 and S. pombe SEQ ID NO: 16 at line 7 and also see page 866, para. 2.  The reference teaches that this gene encoding K. lactis invertase is 1827 bp ORF (see page 866, col 1,  2nd paragraph).  The reference also teaches that this enzyme is transcribed form a single gene in K.lactis (see page 866 column 2, single line between paragraph 1 and 2).  The instant specification also teaches that the invertase with SEQ ID NO:6 is from K.lactis and has an amino acid sequence that is 609 amino acids.  Therefore it is more than likely (preponderance of evidence) that the enzyme taught by Georis et al. is inherently the same (structurally and functionally) as that of invertase with SEQ ID NO:6.
	Taussig et al. teach the nucleotide and amino acids sequences for invertase found in S. cerevisiae (Fig. 2), wherein the amino acid sequence is identical to instant SEQ ID NO: 15.
	Tanaka et al. teach the isolation of the gene (page 247 under Results) and amino acids sequence (Fig1(A)) for invertase found in S. pombe, wherein the amino acid sequence is identical to instant SEQ ID NO: 16.
	Jiang et al. (WO 2013/012071) teach nucleic acid (Jiang SEQ ID NO: 35) and amino acid (Jiang SEQ ID NO: 36) sequences for invertase found in A. fumigatus, wherein the amino acid sequence shares 99.7% sequence identity with instant SEQ ID NO: 17, having an single amino acid insert of glutamic acid after position 496. 
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to additionally transform the yeast of Rush et al. with invertase derived from any of yeast K. lactis, S. cerevisiae, S. pombe, or mold A. niger as taught in Georis et al., Tanaka et al., Taussig et al., and Jiang et al., respectively, because Rush et al. teaches to use sucrose as a carbon source in the yeast fermentation for the production of succinate and Sainz-Polo et al. establishes that it is well-known that invertase cleaves sucrose into glucose and fructose and has industrial applicability in fermentation procedures (Claim 26).
	One of skill in the art would have been motivated to use the yeast strain of Rush et al. and introduce any of the invertase genes cited above because it is well known in the art that invertase efficiently converts sucrose into glucose and fructose thereby providing glucose substrate for fermentation into fermentation product such as succinate as evidenced by Sainz-Polo et al.  One of ordinary skill in the art would have been successful because Rush et al. teaches all of the instant claim limitations except for the provision of yeast invertase gene, and yeast naturally express invertase and are used in fermentation processes such as in making bread, wine, and beer. 
	Claims 53, 54, 69, and 70, drawn to the ratio of invertase activity to glucose capacity, are included in this rejection because once the exogenous invertase gene is inserted into the yeast of Rush et al. these ratios would be an inherent outcome of the method.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-28, 30, 31, 35, 48-53, 56, 58, 62, 63, 65, 69, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10,731,184.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	The issued patent is drawn to claims directed to a product “a genetically engineered yeast capable of manufacturing a fermentation product, comprising: a yeast capable of producing a fermentation product at a fermentation production rate of at least 1.0 g/L/h, wherein the genetically engineered yeast has a functional invertase gene and has a deletion or disruption of the pyruvate decarboxylase (PDC) gene and wherein the functional invertase gene is selected from the group consisting of SEQ ID NO: 6; SEQ ID NO: 15; SEQ ID NO: 16; and SEQ ID NO: 17 as opposed to the instant claims drawn to “a process for manufacturing a fermentation product comprising: fermenting a substrate using a yeast capable of producing a fermentation product, wherein the substrate comprises sucrose and the yeast is PDC-negative and comprises an exogenous invertase gene encoding a polypeptide at least 90% identical to at least one of SEQ ID NO:6, SEQ ID NO:15, SEQ ID NO: 16, or SEQ ID NO:17”.   It is also noted that there was no restriction between the product, i.e., the genetically modified yeast and the method the method of using the same.  While the product claims in the issued patent teach the “intended use” for the claimed genetically modified yeasts, none of the claims are drawn to the process of using the same.  Considering the combination of teachings of the issued patent, the references of Rush et al. (see above) and Jauert et al., it would have been obvious to one of ordinary skill in the art to use the strain claimed in the issued patent for the process claimed in the instant application.  
Furthermore it is noted that the instant application is a CON of the issued patent which is also the parent application and therefore does not qualify for safe harbor under Rule 121. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656                                                                                                                                                                                             


/MANJUNATH N RAO/           Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                             
/DANIEL M SULLIVAN/           Director, Technology Center 1600